EXHIBIT 10.17

CONFIDENTIAL PROVISIONS REDACTED

ASSIGNMENT AND PURCHASE AGREEMENT

THIS ASSIGNMENT AND PURCHASE AGREEMENT (the “Agreement”) is entered into this
25th day of April, 2007 (the “Effective Date”) by and among Resistys, Inc., a
Delaware corporation having its principal place of business at 2121 Avenue of
the Stars, Suite 2550, Los Angeles, California 90067 (“Resistys”), Avantogen
Limited (formerly, Australian Cancer Technology Limited), an Australian
corporation having its principal place of business at 2121 Avenue of the Stars,
Suite 2550, Los Angeles, California 90067 (“Avantogen”), Avantogen Oncology,
Inc. (formerly, Innovate Oncology, Inc.), a Nevada corporation having its
principal place of business at 2121 Avenue of the Stars, Suite 2550, Los
Angeles, California 90067 (“AOI”), and SciClone Pharmaceuticals, Inc. a Delaware
corporation, having its principal place of business at 901 Mariners Island
Blvd., San Mateo, California 94404 (“Buyer”) (Resistys, Avantogen and AOI also
referred to herein individually and collectively as, “Seller”).

RECITALS

A. Avantogen formed Resistys in August 2004 as a wholly-owned subsidiary.

B. Resistys, Avantogen and RESprotect GmbH, a German corporation having an
office at Fiedlerstr. 34, D-01307 Dresden, Germany (“Licensor”), entered into
that certain License Agreement dated August 30, 2004 (the “License Agreement”),
pursuant to which, among other things, (1) RESprotect granted Resistys an
exclusive license to develop and commercialize certain pharmaceutical products
in the United States and Canada under certain intellectual property rights of
RESprotect related to RP101 ((E)-5-(2- bromovinyl-)2’-deoxyuridine - also known
as BVDU) (“RP101”), and (2) Avantogen guaranteed the payment of Resistys’
royalty and other financial obligations to RESprotect under the License
Agreement.

C. In connection with the License Agreement, Resistys and RESprotect entered
into that certain Supply Agreement for Clinical Trial Material dated
September 13, 2004 (the “Supply Agreement”), pursuant to which, among other
things, RESprotect agreed to supply Resistys with tablets containing RP101 for
use by Resistys in conducting certain clinical trials related to RP101.

D. In October 2004, Bioaccelerate Holdings, Inc. (now known as Gardant
Pharmaceuticals, Inc.) (“Gardant”), AOI’s then parent, entered into an agreement
with Avantogen pursuant to which Gardant acquired a 50% shareholder interest in
Resistys and agreed to provide 50% of the funding for the development of RP101.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

E. In March 2006, AOI became the holder of Gardant’s 50% shareholder interest in
Resistys.

F. In May 2006, Avantogen and Gardant entered into an agreement pursuant to
which Avantogen transferred its 50% shareholder interest in Resistys to AOI in
exchange for a majority shareholder interest in AOI (54.2%) and Resistys became
the wholly-owned subsidiary of AOI. In connection with these transactions, AOI
changed its name from Innovate Oncology, Inc. to Avantogen Oncology, Inc.

G. Buyer desires to purchase, and Seller desires to sell to Buyer, certain
assets owned or controlled by Seller related to Seller’s program to develop and
commercialize RP101 under the License Agreement (the “RP101 Program”), on the
terms and subject to conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the agreements of
the parties hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. When used in this Agreement, the following capitalized terms
shall have the meanings set forth below, and any other capitalized term used
herein shall have the meaning set forth in the particular provision of this
Agreement in which it is first defined.

(a) “Additional Payment Term” means the period commencing on the Effective Date
and ending on the earlier to occur of (i) [****], or (ii) [****].

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) “Affiliate” shall mean any entity that controls, is controlled by, or is
under common control with a party. An entity shall be regarded as in “control”
of another entity if it owns, or directly or indirectly controls, more than
[****] of the voting stock or other ownership interest of the other entity, or
if it possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the entity or the power to elect or
appoint [****] or more of the members of the governing body of the entity.

(c) “Agreement” shall have the meaning given in the opening paragraph of this
Agreement.

(d) “AOI” shall have the meaning given in the opening paragraph of this
Agreement.

(e) “Asset Transfer and Assumption Agreements” shall have the meaning given in
the first paragraph of Article 2.

(f) “Assumed Agreements” shall have the meaning given in Section 2.1(a).

(g) “Assumed Liabilities” shall have the meaning given in Section 3.1.

(h) “Avantogen” shall have the meaning given in the opening paragraph of this
Agreement.

(i) “Books and Records” shall have the meaning given in Section 2.1(f).

(j) “Buyer” shall have the meaning given in the opening paragraph of this
Agreement.

(k) “Buyer Indemnitee(s)” shall have the meaning given in Section 8.4.

(l) “Buyout Consideration” shall have the meaning given in Section 7.8.

(m) “Buyout Date” shall have the meaning given in Section 7.8.

(n) “Buyout Notice” shall have the meaning given in Section 7.8.

(o) “Buyout Period” shall have the meaning given in Section 7.8.

(p) “Buyout Right” shall have the meaning given in Section 7.8.

(q) “Claim” shall have the meaning given in Section 8.5.

(r) “Closing” shall have the meaning given in Section 7.1.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(s) “Collateral” shall have the meaning given in Section 4.5.

(t) “Common Stock” shall mean Buyer’s common stock, par value $0.001 per share.

(u) “Confidential Information” shall mean all confidential and proprietary
information provided by one party to the other party pursuant to this Agreement,
or generated pursuant to this Agreement, except any portion thereof which:
(i) the recipient can demonstrate by its written records was rightfully known by
the recipient prior to the disclosure thereof by the disclosing party; (ii) is
disclosed to the recipient without restriction, after disclosure thereof by the
disclosing party, by a third party who has the right to make such disclosure; or
(iii) is or becomes part of the public domain through no breach of this
Agreement by the recipient.

(v) “Creditors” shall have the meaning given in Section 5.3.

(w) “Disclosure Schedule” shall mean the Disclosure Schedule of Seller attached
hereto as Schedule 5.

(x) “Effective Date” shall have the meaning given in the opening paragraph of
this Agreement.

(y) “Escrow Agent” shall have the meaning given in Section 4.1.

(z) “Escrow Agreement” shall have the meaning given in Section 4.1.

(aa) “Escrow Period” shall have the meaning given in Section 4.1.

(bb) “Excluded Liabilities” shall have the meaning given in Section 3.2.

(cc) “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereof.

(dd) “First Commercial Sale” shall mean the first sale of RP101 Product by
Buyer, an Affiliate thereof, and/or its Sublicensees.

(ee) “Liabilities” shall mean any debt, obligation, duty or liability of any
nature whatsoever (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with generally accepted accounting principles and
regardless of whether such debt, obligation, duty or liability is immediately
due and payable.

(ff) “License Agreement” shall have the meaning given in Recital B.

(gg) “Licensor” shall have the meaning given in Recital B.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(hh) “Manufacturing Information” shall mean all documents, materials, data,
know-how and other information owned by Seller, or in which Seller has rights,
related to producing, manufacturing, labeling, packaging, storing, handling,
testing (including stability and quality control testing) and release of RP101,
existing as of the date hereof, including specifications and manufacturing and
quality control instructions or requirements under any quality control
agreements, and any and all other written or electronic information related
thereto.

(ii) “Market Sales” means the gross amount invoiced for the sale of RP101
Product in the Territory by Buyer, its Affiliates and Sublicensees, less any
amounts invoiced to customers for customs duties or sales taxes directly related
to the sale of the RP101 Product, or for transportation, shipping and insurance
costs.

(jj) “NDA” means a means a New Drug Application filed with the FDA.

(kk) “Net Sales” means the gross invoiced sales price of RP101 Product in the
Territory by Buyer, its Affiliates and Sublicensees, less [****].

(ll) “Patent Rights” shall mean the rights under any patent applications, issued
patents and any and all substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, reexaminations.

(mm) “Phase II Clinical Trial” shall mean a phase II clinical trial as defined
in 21 C.F.R. 312.21(b), as amended from time to time.

(nn) “Phase III Clinical Trial” shall mean a phase III clinical trial as defined
in 21 C.F.R. 312.21(c), as amended from time to time.

(oo) “PRA” shall mean Pharmaceutical Research Associates, Inc.

(pp) “PRA Agreement” shall mean that certain Agreement for Clinical Trials
Management Services dated as of August 31, 2006 by and between AOI and PRA (PRA
Project ID: [****]).

(qq) “Purchase Price” shall have the meaning given in Section 4.1.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(rr) “Regulatory Filings” shall mean (i) all notices, submissions, applications
and other regulatory filings filed or otherwise submitted to the FDA or any
other U.S. or foreign regulatory agency with similar responsibilities to the FDA
(individually and collectively, a “Regulatory Authority”), (ii) all permits,
licenses, registrations and other approvals or authorizations issued or
otherwise granted by a Regulatory Authority, and (iii) all correspondence
related thereto, with respect to RP 101 or the RP101 Program, including
investigational new drug applications and approvals to conduct clinical trials.

(ss) “Research and Development Materials” shall mean all research and
development information owned by Seller, or in which Seller has rights, related
to the RP101 Program or the RP101 Assets, including clinical and non-clinical
data, lab notebooks and reports, existing as of the date hereof, and any and all
other written or electronic information related thereto.

(tt) “RESprotect Invoices” shall have the meaning given in Section 3.1.

(uu) “RESprotect Know-How Rights” means any of Licensor’s confidential
proprietary information and materials relating to the research, development,
manufacture, approval, marketing, use or sale of RP101 which during the term of
the License Agreement are or prior to the License Agreement were developed by
Licensor and which Licensor is permitted to disclose to Resistys without
violating any third party agreements.

(vv) “RESprotect Patent Rights” means any Patent Rights under U.S. Patent
No. 6,589,941, a patent or patents issuing on U.S. patent application published
as 20040127454 only to the extent they relate to RP 101 and any U.S. and/ or
Canadian patents or patent applications claiming priority to, or directly
related to, the foregoing patents or patent applications filed by Licensor only
to the extent they relate to RP 101.

(ww) “Returns” shall have the meaning given in Section 5.11.

(xx) “RP101 Assets” shall have the meaning given in Section 2.1.

(yy)

(zz) “RP101 IND” means Investigational New Drug Application (IND) [****] of AOI,
approved by the FDA on October 30, 2006.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(aaa)

(bbb) “RP101 Product” means RP101 ((E)-5-(2- bromovinyl-)2’-deoxyuridine - also
known as BVDU), a salt of BVDU or a prodrug of BDVU (if developed by Licensor)
for use under the RESprotect Patent Rights, (a) which incorporates, embodies,
utilizes or is based on RESprotect Know-How Rights, or (b) the manufacture, use,
importation or sale of which would, but for the rights granted hereunder,
constitute infringement of a Valid Claim under the RESprotect Patent Rights.

(ccc) “RP101 Program” shall have the meaning given in Recital G.

(ddd) “Securities Act” shall mean the Securities Act of 1933, as amended.

(eee) “Security Agreement” shall have the meaning given in Section 4.5.

(fff) “Seller” shall have the meaning given in the opening paragraph of this
Agreement.

(ggg) “Seller Indemnities” shall have the meaning given in Section 8.3.

(hhh) “Seller IP Rights” shall mean all intellectual property made, developed,
reduced to practice or licensed or otherwise acquired and controlled by Seller
in the course of or in connection with the RP101 Program or relating to the
RP101 Assets (other than the RESprotect Patent Rights and RESprotect Know-How
Rights themselves, but including any improvements or enhancements thereto),
including all tangible and intangible information, know-how, methods,
procedures, processes, formulations, technical information, trade secrets,
inventions, specifications, instructions, formulae, expertise, and biological,
chemical, pharmacological, biochemical, toxicological, pharmaceutical, physical
and analytical, safety, quality control, manufacturing, preclinical, clinical,
and other data and information, improvements and enhancements, the Manufacturing
Information and the Research and Development Materials, whether or not
patentable, and any patent, patent applications, or other intellectual property
rights based on the foregoing.

(iii) “Sublicensee” shall mean any party who receives a sublicense from Buyer
relating to the License Agreement upon entering into any of the following
agreements with Buyer: (i) a sublicense agreement, (ii) research and development
agreement, or (iii) alternative form of collaboration or commercialization
agreement, such as, but not limited to, a co-promotion or co-marketing
arrangement to research, develop, import, make, use, offer for sale, and/or sell
RP101 Product in the Territory.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(jjj) “Supply Agreement” shall have the meaning given in Recital C.

(kkk) “Tax” and “Taxes” shall mean all present or future taxes, charges, fees,
levies, or other assessments including, without limitation, income, excise,
property, value added, real estate, sales, payroll, transfer, social security
and franchise taxes imposed by any federal, state, county, or local government,
or a subdivision or agency thereof. Such term shall include any interest,
penalties, or additions payable in connection with such taxes, charges, fees,
levies, duties, or other assessments.

(lll) “Territory” means the United States of America and Canada.

(mmm) “Valid Claim” shall mean a claim of an issued and unexpired patent within
the RESprotect Patent Rights, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.

1.2 Interpretation. In this Agreement, words importing the singular number only
shall include the plural and vice versa, words importing a specific gender shall
include the other genders and references to persons shall include their heirs,
executors, administrators or assigns, as the case may be. As used in this
Agreement, “including” means “including, without limitation,”, and “herein”,
“hereof”, and “hereunder” refer to this Agreement as a whole. Unless otherwise
expressly provided herein, any reference to a number of “days” hereunder shall
refer to calendar days. All references to “Dollars” stated in this Agreement are
to U.S. dollars.

ARTICLE 2

TRANSFER OF RP101 ASSETS

Subject to the terms and conditions of this Agreement, at Closing Seller shall
sell, transfer, assign, convey and deliver to Buyer all of their respective
right, title and interest in and to the RP101 Assets, and Buyer shall assume all
of the rights, obligations and responsibilities associated therewith, including
all claims, causes of action, rights of recovery and rights of set off of any
kind, as stated in this Agreement. The sale, transfer, assignment, conveyance
and delivery of the RP101 Assets to Buyer will be effected by Seller pursuant to
such good and sufficient instruments of conveyance, transfer and assignment, as
determined by Buyer in its reasonable discretion (the “Asset Transfer and
Assumption Agreements”), as shall be necessary or advisable to transfer to Buyer
good and valid title to the RP101 Assets. Seller shall execute

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

on or prior to the Effective Date, the Asset Transfer and Assumption Agreements
and such bills of sale and other instruments, documents and agreements as may be
necessary to effect the transactions contemplated by this Agreement.

2.1 RP101 Assets. The following assets related to the RP101 Program shall
constitute the RP101 Assets:

(a) the agreements listed on Schedule 2.1(a) hereto (the “Assumed Agreements”);

(b) all Seller IP Rights, including the Seller IP Rights set forth on Schedule
2.1(b);

(c) all Regulatory Filings set forth on Schedule 2.1(c);

(d) all Manufacturing Information, including the Manufacturing Information set
forth on Schedule 2.1(d);

(e) all Research and Development Materials, including the Research and
Development Materials set forth on Schedule 2.1(e);

(f) all books, files, papers, correspondence, databases, software, documents and
records relating to the RP101 Assets or the Assumed Liabilities, on whatever
medium (“Books and Records”).

2.2 Third Party Consents. At Closing, Seller shall obtain and deliver to Buyer,
at Seller’s sole cost and expense, any and all required consents to the sale,
transfer, assignment, conveyance and delivery of the RP101 Assets, in form and
substance reasonably acceptable to Buyer.

2.3 Transfer Taxes. All applicable sales, transfer, documentary, use, filing,
recording and other taxes and fees that may be levied on the sale, assignment,
transfer or delivery of the RP101 Assets to be sold and transferred as provided
herein based on the Purchase Price, if any, shall be borne equally by Seller and
Buyer, and all other applicable sales, transfer, documentary, use, filing,
recording and other taxes and fees shall be borne solely by Seller.

ARTICLE 3

ASSUMED LIABILITIES

3.1 Assumed Liabilities. Subject to the terms and conditions of this Agreement,
at Closing Seller shall assign, and Buyer shall assume, the Liabilities of
Seller under the Assumed Agreements arising after the Effective Date (the
“Assumed Liabilities”).

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

The parties acknowledge that the Assumed Liabilities include Three Hundred
Sixty-Five Thousand Four Hundred Seventy-Four United States Dollars (US$365,474)
owed by Resistys to Licensor under the Supply Agreement (Invoice Nos. 07/2006
and 08/2006) for certain RP101 product ordered, but not delivered to Seller (the
“RESprotect Invoices”), which invoices shall be paid by Buyer at Closing.

3.2 Excluded Liabilities. Except for the Assumed Liabilities, Buyer shall not
assume and shall not be liable or responsible for, and Seller shall retain, and
as between (a) Buyer and (b) Seller, remain solely liable for and obligated to
discharge, all other Liabilities of Seller, including Liabilities related or
attributable to the RP101 Assets or the RP101 Program arising prior to the
Effective Date (the “Excluded Liabilities”).

ARTICLE 4

CONSIDERATION

4.1 Purchase Price; Escrow. As full consideration for the sale, purchase,
assignment, transfer and delivery of the RP101 Assets as contemplated hereby, at
Closing Buyer shall pay to Resistys cash in the aggregate amount of One Million
Six Hundred Eighty Thousand Dollars ($1,680,000) (the “Purchase Price”). The
Buyer and Seller agree that, at Closing, Buyer shall pay the Purchase Price as
follows: (a) (i) Forty Nine Thousand Seven Hundred Sixty One Dollars and Forty
Eight Cents ($49,761.48) shall be paid to Licensor on behalf of Seller in
payment of the amount owed to RESprotect as indicated on Schedule 5.3, and
(i) One Hundred Thirteen Thousand Five Hundred Eighty Nine Dollars and Sixty
Three Cents ($113,589.63) shall be paid to PRA on behalf of Seller in payment of
the amount owed to PRA as indicated on Schedule 5.3, (the “Direct Payments”),
and (b) One Million Five Hundred Sixteen Thousand Six Hundred Forty Eight
Dollars and Eighty Nine Cents ($1,516,648.89) (the “Purchase Price Balance”)
shall be paid to Katten Muchin Rosenman LLP (the “Escrow Agent”), who shall hold
the Purchase Price Balance in escrow pursuant to the Escrow Agreement attached
hereto as Exhibit 4.1 (the “Escrow Agreement”). As provided in the Escrow
Agreement, at Closing the Escrow Agent shall use the Purchase Price Balance to
pay the amounts owed to the Creditors as set forth in Schedule 5.3 of the
Disclosure Schedule (except the Direct Payments, which shall be paid by Buyer as
set forth above in this paragraph), and shall hold the balance remaining after
making such payments in escrow for a period of thirty (30) days (the “Escrow
Period”).

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

During the Escrow Period, if Buyer, Seller or Escrow Agent becomes aware of the
existence of any other creditors of Seller or additional claims of existing
Creditors, they shall promptly inform the other parties. If after consultation
among Buyer and Seller, the parties agree as to the validity of any such claims,
Buyer and Seller shall instruct the Escrow Agent to pay such claims out of the
remaining balance of the Purchase Price Balance. Upon the expiration of the
Escrow Period, any remaining balance less any amounts equal to any pending
unresolved claims shall be distributed to Resistys.

4.2 Milestone Payments. During the Additional Payment Term, Buyer shall also
make the following one-time milestone payments to Resistys in accordance with
Section 4.4, as and only to the extent that they become due and payable
hereunder (the “Milestone Payments”):

(a) [****];

(b) [****]. For purposes of this Agreement, “FDA approval” shall mean the
receipt of approval from the FDA under the Prescription Drug User Fee Act
(PDUFA) for the RP101 Product in the United States;

(c) [****];

(d) [****];

(e) [****]; and

(f) [****].

4.3 Net Sales Payments. During the Additional Payment Term and subject to
Section 7.8, Buyer shall also make the following payments to Resistys in
accordance with Section 4.4, as and only to the extent that they become due and
payable hereunder (the “Net Sales Payments”):

(a) [****], and

(b) [****].

Example: [****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

4.4 Payment of Milestone and Net Sales Payment.

(a) Method of Payment. The payments to be made pursuant to Sections 4.2 and 4.3
shall be made when due and payable in U.S. dollars by wire transfer in
immediately available funds to such account as Resistys shall have designated to
Buyer in writing, and any such payment shall be deemed to have been paid when
recorded in the proper account.

(b) Payment of Milestone Payments. Buyer shall pay Resistys the Milestone
Payment in the amount, and within thirty (30) days of the occurrence, of the
applicable Milestone Event.

(c) Reports and Payments of Net Sale Payments. Within sixty (60) days after the
close of each calendar quarter after the First Commercial Sale of RP101 Product
by Buyer, its Affiliates or its Sublicensees to third parties in the Territory,
Buyer shall deliver to Resistys a report showing (i) the Net Sales of the RP101
Product during the reporting period, (ii) the payment due thereon pursuant to
Section 4.3; and (iii) withholding and other taxes, if any, required by law to
be deducted in respect of such payments. If no payment is due under Section 4.3
for any quarterly period, Buyer shall so report. Buyer shall keep complete and
accurate records in sufficient detail to properly reflect all Net Sales and to
enable the amounts payable pursuant to Section 4.3 to be determined.

(d) Exchange Rates. For purposes of calculating the amounts payable Resistys
pursuant to Section 4.2 or 4.3, Net Sales in Canadian dollars shall be converted
into U.S. dollars using the arithmetic average of the spot rates on the last
business day of each month of the calendar quarter in which the Net Sales were
made. The “closing mid-point rates” found in the “dollar spot forward against
the dollar” table published by The Wall Street Journal or any other publication
as agreed to by the parties shall be used as the source of spot rates to
calculate the average as defined in the preceding sentence.

(e) Prohibitions on Remittances. If at any time legal restrictions in any
country in the Territory prevent the prompt remittance of any payments due with
respect to Net Sales in that country, Buyer shall have the right and option to
make such payments by depositing the amount thereof in local currency to a
Resistys account in a bank or depository in such country designated by Resistys.

(f) Tax Matters. Any withholding or other taxes which Buyer is required by law
to pay or withhold on behalf of Resistys with respect to any payments required
to be made hereunder shall be deducted from the amount of such payments due, and

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

promptly paid or remitted as appropriate, by Buyer on behalf of Resistys. Any
such tax required by law to be paid or withheld shall be an expense of, and
borne solely by, Resistys. Buyer shall furnish Resistys with evidence of such
payment or amount withheld as soon as practicable after such payment is made or
such amount is withheld. Buyer and Resistys shall use commercially reasonable
efforts to minimize any such taxes required to be paid or withheld by Buyer on
behalf of Resistys. Without limitation of the foregoing, the parties will
reasonably co-operate in completing and filing documents required under the
provisions of any applicable tax laws or any other applicable law in connection
with the making of any required tax payment or withholding payment, in
connection with a claim of exemption from, or entitlement to, a reduced rate of
withholding or in connection with any claim to a refund of or credit for any
such payment.

(g) Audits. Upon written request and advance notice of not less than thirty
(30) days, Buyer shall permit an internal auditor or independent public
accountant selected by Resistys and acceptable to Buyer, which acceptance shall
not be unreasonably withheld or delayed, to have access during normal business
hours to such records of Buyer as may be reasonably necessary to verify the
accuracy of the reports described in Section 4.4(c), in respect of any calendar
year ending not more than three (3) calendar years prior to the date of such
request. All such verifications shall be conducted at Resistys’ expense and not
more than once in any calendar year. If, after consultation with Buyer, such
Resistys representative concludes, providing sufficient evidence, that
additional amounts were owed to Resistys during such period pursuant to
Section 4.3, the additional amount shall be paid by Buyer within thirty
(30) days of the date Resistys delivers to Buyer such representative’s written
report so concluding. The fees and expenses charged by such representative shall
be paid by Resistys unless the audit discloses that the amounts payable by Buyer
for the audited period are underpaid by more than five percent (5%), in which
case Buyer shall pay the reasonable fees and expenses charged by such
representative as well as the amount of such underpayment. Any overpayment will
be refundable or credited against future payments hereunder. Buyer shall include
in each sublicense of the RESprotect Patent Rights a provision requiring the
sublicensee to make reports to Buyer, to keep and maintain records of sales made
pursuant to such sublicense and to grant access to such records by Resistys’
representatives to the same extent required of Buyer under this Agreement.
Resistys agrees that all information subject to review under this Section 4.5(g)
or under any sublicense agreement will be Confidential Information and that
Resistys will cause its representatives to retain all such information in
confidence.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(h) Late Payments. If any payments owed by Buyer to Resistys under Sections 4.2
or 4.3 are not paid when due and payable, Resistys will have the right to charge
interest on the past due amounts at a rate equal to two (2) percentage points
over the one (1) year LIBOR rate applicable at the time the payment is due.

(i) Termination. For the avoidance of doubt, Buyer’s obligation to make the
Milestone Payments and the Net Sales Payments shall terminate upon the
expiration of the Additional Payment Term, provided that if Buyer earlier
exercises its Buyout Right pursuant to Section 7.8, its obligation to make Net
Sales Payments (but not Milestone Payments) shall terminate as provided in
Section 7.8.

4.5 Grant of Security Interest. The Buyer’s obligations to make the Milestone
Payments and the Net Sales Payments shall be secured by a security interest in
the RP101 Assets as of the Effective Date, which shall include, for the
avoidance of doubt, the License Agreement as amended from time to time on and
after the Effective Date (the “Collateral”), as set forth in the form of
Security Agreement attached hereto as Exhibit 4.5 hereto (the “Security
Agreement”). For the avoidance of doubt, the Collateral shall not be deemed to
include any other property, assets or rights of Buyer or any third parties.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Schedule attached hereto, each of
Resistys, AOI and Avantogen represent and warrant to Buyer with respect to
itself as follows:

5.1 Organization and Authority. Resistys is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware
with full corporate power and authority to execute and consummate this Agreement
and such other instruments, agreements and transactions as may be contemplated
hereunder. AOI is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada with full corporate power and
authority to execute and consummate this Agreement and such other instruments,
agreements and transactions as may be contemplated hereunder. Avantogen is a
corporation duly organized, validly existing and in good standing under the laws
of Australia with full corporate power and authority to execute and consummate
this Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

All corporate acts and other proceedings required to be taken by or on the part
of Seller to authorize it to execute, deliver and perform this Agreement and
such other instruments, agreements and transactions as may be contemplated
hereunder, have been duly and properly taken. This Agreement has been duly
executed and delivered by Seller and constitutes the legal, valid and binding
obligations of such party enforceable in accordance with its terms.

5.2 Subsidiaries. Resistys represents and warrants that it does not own directly
or indirectly any interest or investment (whether equity or debt) in any
corporation, partnership, joint venture, business, trust or other entity. AOI
represents and warrants that Seller is a wholly-owned subsidiary of AOI.

5.3 Indebtedness. Schedule 5.3 of the Disclosure Schedules contains a complete,
true, and correct description of (a) the amount of all Liabilities of Resistys
and AOI and (b) the basis and holders thereof (individually and collectively,
the “Creditors”). Resistys and AOI have not entered into this Agreement with the
intent to hinder, delay or defraud any Creditor or any other person to which
Resistys or AOI was, is or may become indebted. Resistys or AOI have engaged in
the transactions contemplated by this Agreement on an arm’s-length basis with
Buyer. For its own part, each of Resistys or AOI has conducted such transactions
in a manner intended to obtain the highest and best price for the RP101 Assets
and to ensure that the amount of the Purchase Price represents at least the fair
value of, and fair consideration in exchange for, the RP101 Assets.

5.4 No Violation or Conflict. The execution and delivery by Seller of this
Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder, and the consummation by Seller of the transactions
contemplated hereby and thereunder will not (a) to Seller’s knowledge, violate
any law, statute, rule or regulation or judgment, order, writ, injunction or
decree of any court, administrative agency or governmental body, or (b) conflict
with, result in any breach of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under the Certificate of
Incorporation or By-Laws (or equivalent governing documents) of Seller or, to
Seller’s knowledge, any agreement to which Seller is a party.

5.5 Consents and Approvals. Except as set forth on Schedule 5.5 of the
Disclosure Schedule, no notice to, declaration, filing or registration with, or
authorization, consent or approval of, or permit from, any domestic or foreign
governmental or regulatory body

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

or authority, or any other person or entity, is required to be made or obtained
by Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby. All
approvals of the Board of Directors (or equivalent) and shareholders of each
Seller necessary to authorize the execution and performance of this Agreement
have been obtained by Seller.

5.6 Title to RP101 Assets. Seller has good and marketable title to all the RP101
Assets, and Seller shall convey good and marketable title to the RP101 Assets at
Closing, free and clear of any and all liens, encumbrances, charges, claims,
restrictions, pledges, security interests, or impositions of any kind, including
those of secured parties. Except as set forth on Schedule 5.6 of the Disclosure
Schedule, (a) Seller beneficially owns all of the right, title or other
interests to be transferred to Buyer hereunder with respect to all the RP101
Assets, and (b) none of the RP101 Assets is leased, rented, licensed, or
otherwise not owned by Seller.

5.7 Rights with Respect to Intellectual Property.

(a) Seller IP Rights. Schedule 2.1(b) hereto sets forth all of the Seller IP
Rights. Seller has the right to convey to Buyer the Seller IP Rights as
contemplated hereby. Except as set forth on Schedule 5.7(a) of the Disclosure
Schedule, (a) the Seller IP Rights do not, to the knowledge of Seller, infringe
any patent or other intellectual property right of any third party; (b) there
are no claims, demands, or proceedings instituted pending or, to the knowledge
of Seller, threatened by any party pertaining to or challenging any of Seller’s
rights in the Seller IP Rights; and (c) Seller is not aware of any facts which
would render any of the Seller IP Rights invalid or unenforceable. The Seller IP
Rights were invented, reduced to practice, produced, developed and/or prepared,
as applicable, solely by employees or independent contractors of Seller, as
applicable, in the course of their employment or engagement, and no other party
invented or contributed to such intellectual property in any way. Seller has
taken all steps reasonably necessary to maintain its rights in the Seller IP
Rights, including normal and customary protections of confidential information.

(b) RESprotect IP. Without having made any independent investigation, Seller is
not aware of any facts that would make Licensor’s representations in the second,
third, seventh and ninth sentences of Section 6.2.1 of the License Agreement
untrue. Seller has taken all steps reasonably necessary to maintain its rights
in the RESprotect Patents or the RESprotect Know-How, including normal and
customary protections of confidential information.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

5.8 Assumed Agreements. Each of the Assumed Agreements to which Seller is a
party is valid, binding and in full force and effect. Seller is not in default
under any of the Assumed Agreements, nor to Seller’s knowledge is any other
party in default under such agreements, nor is any such default pending or
threatened. Other than the Assumed Agreements, Seller is not a party to any
agreements of any kind whatsoever, whether written or oral, concerning or in any
way related to the RP101 Program or the RP101 Assets.

5.9 Violations of Law. The utilization of the RP101 Assets and the conduct of
the RP101 Program by Resistys and AOI (a) does not, to the knowledge of Resistys
and AOI, violate any law, governmental specification, authorization, requirement
or any decree, judgment, order or similar restriction in any material respect;
and (b) to the knowledge of Resistys and AOI, has not, in any material respect,
been the subject of any investigation or inquiry by any governmental agency or
authority regarding violations or alleged violations or, in any material respect
been found by any such agency or authority to be in violation of any law.

5.10 Litigation. Neither the RP101 Assets nor the RP101 Program is the subject
of (a) any outstanding judgment, order, writ, injunction or decree of any court,
arbitrator or administrative or governmental authority or agency limiting,
restricting or affecting the RP101 Assets or the RP101 Program in any material
aspect; (b) any pending, or to the knowledge of Seller, threatened, lawsuit,
claim, proceeding, written charge, inquiry, investigation or action of any kind.
There are no written claims, actions, suits, proceedings, or investigations
pending or, to the knowledge of Seller, threatened, against Seller with respect
to the transactions contemplated in this Agreement.

5.11 Taxes. There are no liens for Taxes accrued upon the RP101 Assets prior to
the Closing except for current Taxes not yet due and payable. Resistys has
prepared and timely filed all returns, estimates, information statements and
reports required to be filed by Resistys with any taxing authority (“Returns”)
that Resistys was required to file prior to the date hereof and such Returns
were true and correct in all material respects and were completed in accordance
with applicable law. Resistys has paid all Taxes shown to be payable on all
Returns required to have been filed and has withheld all taxes required to have
been withheld and, to the extent required, has properly paid such Taxes to the
appropriate taxing authority.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

5.12 Disclosure. No representation or warranty by Seller in this Agreement or
any schedule or exhibit hereto, or any statement, list or certificate furnished
by Seller pursuant hereto, contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading or necessary in order to provide a prospective purchaser of the RP101
Assets with proper information related to such assets and RP101 Program.
Resistys and AOI have disclosed all material adverse facts of which they have
knowledge relating to the RP101 Assets, the RP101 Program and the consummation
of the transactions contemplated by this Agreement.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:

6.1 Organization and Authority. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Buyer has
full corporate power and authority to execute and deliver this Agreement and
such other instruments, agreements and transactions as may be contemplated
hereunder, and to perform its obligations hereunder and thereunder. All
corporate acts and other proceedings required to be taken by or on the part of
Buyer to authorize Buyer to execute, deliver and perform this Agreement and such
other instruments, agreements and transactions as may be contemplated hereunder,
have been duly and properly taken. This Agreement has been duly executed and
delivered by Buyer and constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with its terms.

6.2 No Conflict or Violation. The execution and delivery by Buyer of this
Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder and the consummation by Buyer of the transactions
contemplated hereby and thereunder will not (a) to Buyer’s knowledge, violate
any law, statute, rule or regulation or judgment, order, writ, injunction or
decree of any court, administrative agency or governmental body, or (b) conflict
with, result in any breach of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under the Certificate of
Incorporation or By-Laws of Buyer or, to Buyer’s knowledge, any agreement to
which Buyer is a party.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

6.3 Consents and Approvals. No notice to, declaration, filing or registration
with, or authorization, consent or approval of, or permit from, any domestic or
foreign governmental or regulatory body or authority, or any other person or
entity, is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.

ARTICLE 7

CLOSING; FURTHER ASSURANCES;

POST CLOSING COVENANTS; BUYOUT

7.1 Closing. Subject to the terms and conditions of this Agreement, the purchase
and sale of the RP101 Assets pursuant to the terms and conditions hereof (the
“Closing”) shall take place on the Effective Date at the offices of DLA Piper US
LLP, 153 Townsend, Suite 800, San Francisco, CA 94107, counsel to Buyer, or at
such other time, date and place as mutually agreed upon by the parties.

7.2 Escrow Agreement and Purchase Price. At the Closing:

(a) Buyer, Seller and Escrow Agent shall enter into the Escrow Agreement as
provided in Section 4.1;

(b) Buyer and Seller shall deliver the list of Creditors set forth on Schedule
5.3 of the Disclosure Schedule to Escrow Agent; and

(c) Buyer shall deliver to the Escrow Agent the Purchase Price as set forth in
Section 4.1.

7.3 Asset Transfer and Assumption Agreements. At the Closing, Seller shall
deliver to Buyer such Asset Transfer and Assumption Agreements in form and
substance reasonably satisfactory to Buyer, as shall be effective to vest in
Buyer all right, title and interest of Seller in and to the RP101 Assets.

7.4 Other Closing Deliverables. At the Closing, the parties shall deliver the
following:

(a) Seller shall deliver to Buyer documentation acceptable to Buyer
demonstrating that their respective signatories to this Agreement are duly
authorized to execute the Agreement on their behalf.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(b) Seller shall deliver to Buyer an Assignment and Amendment No. 1 to the PRA
Agreement dated as of the Effective Date among PRA, AOI and Buyer (the “PRA
Assignment”), in form and substance satisfactory to Buyer, duly executed by AOI
and PRA.

(c) Seller shall deliver to Buyer an Assignment of that certain Services
Agreement dated October 18, 2004 between Resistys and [****], as amended by
COS#1 dated December 6, 2005 and COS#2 dated April 12, 2007 (the “[****]
Assignment”), in form and substance satisfactory to Buyer.

(d) Seller shall deliver to Buyer the Licensor’s consent in writing to the
assignment of the License Agreement and the Supply Agreement contemplated
hereby, in form and substance satisfactory to Buyer.

(e) Seller shall deliver to Buyer all other consents and approvals required of
third parties with respect to the transactions contemplated in this Agreement,
in form and substance satisfactory to Buyer, including copies of the approvals
of the Boards of Directors of each Seller and of the approval of the
shareholders of Resistys and AOI certified by the Secretary of each Seller.

(f) AOI shall deliver to Buyer such documents and instruments as are necessary
or desirable to transfer the sponsorship of the RP101 IND to Buyer, in form and
substance satisfactory to Buyer.

(g) Seller shall deliver to Buyer physical copies of the Assumed Agreements,
Seller IP Rights, Regulatory Filings, Manufacturing Information and Research and
Development Materials and all Books and Records related thereto.

(h) AOI shall deliver to Buyer evidence of the conversion of at least 75% of the
debt owed by AOI to Chopin Opus One, L.P. into equity of AOI, in form and
substance reasonably satisfactory to Buyer. For the avoidance of doubt, the
balance of said debt shall be included in the list of Creditors set forth in
Schedule 5.3 of the Disclosure Schedule and shall be paid by the Escrow Agent
within thirty (30) days after Closing pursuant to Section 4.1 unless theretofore
converted.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(i) Buyer shall pay the Licensor the RESprotect Invoices in the amount of Three
Hundred Sixty-Five Thousand Four Hundred Seventy-Four United States Dollars
(US$365,474).

(j) Buyer shall deliver to Seller appropriate documentation (in form and
substance reasonably satisfactory to Seller) demonstrating that the signatory to
this Agreement is duly authorized to execute the Agreement on behalf of Buyer.

(k) Buyer shall deliver to Seller copies of the approval of its Board of
Directors certified by the Secretary of Buyer.

(l) Buyer shall deliver to Seller an executed Security Agreement as set forth in
Section 4.5.

(m) Buyer shall deliver to Seller the PRA Assignment and the [****] Assignment,
duly executed by Buyer.

7.5 Further Assurances; Power of Attorney. From time to time after the Closing,
at the request of Buyer and for no further consideration, Seller shall execute,
acknowledge and deliver such assignments, transfers, consents and other
documents and instruments and take such other actions as may be reasonably
necessary or desirable to consummate the transactions contemplated hereby, or to
effectuate any action contemplated under this Agreement (individually and
collectively, the “Further Assurances”). Each of Resistys, AOI and Avantogen
hereby irrevocably makes, constitutes and appoints Buyer, and any officers,
employees or agents of Buyer designated by Buyer, with full power of
substitution, as its agent and attorney-in-fact with full power and authority in
its place, name and stead, or in Buyer’s name, to execute, acknowledge and
deliver such assignments, transfers, consents and other documents and
instruments and take such other actions as may be reasonably necessary or
desirable to consummate the transactions contemplated hereby, or to effectuate
any action contemplated under this Agreement, with the same legal force and
effect as if executed by it (the “Power of Attorney”), provided that Buyer may
only exercise the Power of Attorney if Resistys, AOI and/or Avantogen, as
applicable, fail for any reason (including due to its dissolution or
liquidation) to perform the Further Assurances

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

within thirty (30) days of Buyer’s written request describing the Further
Assurances requested to be performed. The Power of Attorney is coupled with an
interest and shall be irrevocable. Each of Resistys, AOI and Avantogen hereby
ratify and confirm all actions Buyer lawfully does or causes to be done pursuant
to the Power of Attorney. Each of Resistys, AOI and Avantogen hereby agree that
third parties may rely upon the representations of Buyer, and any officers,
employees or agents of Buyer designated by Buyer, as to any and all matters with
respect to any power granted by the Power of Attorney, and no person or entity
who shall act in reliance upon such representations or the authority granted by
the Power of Attorney shall incur any liability to Resistys, AOI or Avantogen as
a result of such reliance. The powers conferred on Buyer by the Power of
Attorney are solely to protect Buyer’s interests herein and do not impose any
duty upon it to exercise any such powers.

7.6 Access to Books and Records After Closing. Seller will permit Buyer and its
duly authorized representatives access during normal business hours (upon 24
hours written notice to Seller) to all Books and Records in the possession or
control of Seller to the extent that such books and records were not delivered
to Buyer.

7.7 Buyout of Net Sales Payments. During the Buyout Period (as defined below),
Buyer shall have the right (the “Buyout Right”) to buy out its obligation to pay
Resistys the Net Sales Payments pursuant to Section 4.3, on the terms and
conditions set forth in this Section 7.8. For the avoidance of doubt, if Buyer
exercises the Buyout Right in accordance with this Section 7.8, its obligation
to make any Net Sales Payments to Resistys that would otherwise have been due
and payable under Section 4.2 after the date of the Buyout Notice shall
terminate upon the payment to Resistys of the applicable Buyout Consideration
(as defined below). For the avoidance of doubt, the exercise of the Buyout Right
by Buyer shall not relieve Buyer of its obligation to pay the Milestone Payments
to Resistys pursuant to Section 4.2.

(a) Buyout Period. The Buyout Right shall be exercisable by Buyer during the
following periods (each, a “Buyout Period”):

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(i) During the period commencing on [****] (the “First Buyout Period”). For
purposes of this paragraph, (a) “completion of the Phase II Clinical Trial”
shall be deemed to have occurred [****], and (b) “commencement of the Phase III
Clinical Trial” shall be deemed to have occurred [****]; or

(ii) [****].

(b) Buyout Consideration. The consideration payable to Resistys for the Buyout
Right shall be:

(i) during the First Buyout Period, [****], payable at Buyer’s option in cash or
Common Stock (the “Buyout Consideration”); or,

(ii) during the Second Buyout Period, [****], payable at Buyer’s option in cash
or Common Stock (also, “Buyout Consideration”).

(c) Exercise of Buyout Right. The Buyer may exercise the Buyout Right during the
applicable Buyout Period by delivering to Resistys a notice (the “Buyout
Notice”) specifying a date (the “Buyout Date”) not less than thirty (30) days
after the date of the Buyout Notice on which the closing of the Buyout Right
will occur and whether the Buyout Consideration will be in the form of cash or
Common Stock.

(d) Calculation of Buyout Consideration in the Form of Common Stock. If Buyer
elects to pay the Buyout Consideration in Common Stock, the number of shares of
Common Stock comprising the Buyout Consideration shall be determined by dividing
the dollar value of the applicable Buyout Consideration by the average closing
sales price of the Common Stock as traded on The Nasdaq Stock Market (or such
other securities exchange on which the Common Stock is traded) and reported in
The Wall Street Journal for the forty (40) consecutive market trading days on
which the Common Stock is traded ending on the date of the Buyout Notice, or the
last market trading day prior to the date of the Buyout Notice, if the date of
the Buyout Notice is not itself a market trading day, and rounding to the
nearest whole share.

(e) Procedure for Payment of Buyout Consideration; Registered Stock. On the
Buyout Date, Buyer shall deliver the Buyout Consideration to Resistys. If Buyer
elects to pay the Buyout Consideration in cash, Buyer shall pay the Buyout
Consideration by

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

wire transfer in immediately available funds to such account as Resistys shall
have designated to Buyer in writing. If Buyer elects to issue Common Stock in
payment of the Buyout Consideration, Buyer shall issue or cause to be issued the
number of shares of Common Stock comprising the Buyout Consideration in the name
of Resistys, which stock shall be registered at the time of issuance under the
Securities Act. If Buyer issues Common Stock, each of Buyer and Seller shall
cooperate in a reasonable manner to provide all information required in
connection with the registration of such Common Stock.

7.8 Confidentiality. On and after the Effective Date, Seller shall keep secret
and retain in strictest confidence, shall not use for the benefit of themselves
or others and shall not disclose to any third party, except with Buyer’s prior
written consent, any Confidential Information related to the RP101 Assets or the
RP101 Program or any Confidential Information provided by Buyer after the
Effective Date, including any information provided in connection with
Section 4.4.

7.9 Publicity. The parties agree that each party may make a public announcement
of the execution of this Agreement, provided that the text of any such
announcement shall be subject to the approval of the other parties, such
approval not to be unreasonably withheld. Any other publication, news release or
other public announcement relating to this Agreement shall first be reviewed and
approved by Buyer, AOI and Avantogen, such approval not to be unreasonably
withheld unless such publication, news release or other public announcement
contains information previously approved for release hereunder. Notwithstanding
the foregoing, any disclosure that is required by applicable law, or by the
rules of a nationally recognized securities exchange, as advised by the
disclosing party’s counsel, may be made without the consent of the other
parties, although the other parties shall be given prompt written notice of such
legally required disclosure and to the extent practicable shall have a
reasonable opportunity to comment on the proposed disclosure.

7.10 Operation of Resistys following Closing. Resistys and AOI agree that
Resistys shall have no business or operations following the Closing other than
the ownership of its rights under this Agreement, and shall not acquire assets
or incur obligations or liabilities of any kind, other than directly pursuant to
this Agreement and the transactions contemplated hereby.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

ARTICLE 8

LIABILITY AND INDEMNIFICATION

8.1 Buyer Liabilities. Buyer, and not Seller, shall be liable for any and all
Assumed Liabilities and all Liabilities that arise in connection with the RP101
Assets and/or Buyer’s conduct of the RP101 Program after the date hereof, but
only to the extent such Liabilities are caused or are alleged to have been
caused by an act or omission occurring after the date hereof (the “Buyer
Liabilities”). Buyer’s Liabilities shall be understood to include all Assumed
Liabilities and all Liabilities which accrue after the date hereof under the
Assumed Agreements.

8.2 Seller Liabilities. Seller, and not Buyer, shall be liable for any and all
Liabilities that arise in connection with the RP101 Assets and/or the conduct of
the RP101 Program on or prior to the date hereof (the “Seller Liabilities”). The
Seller Liabilities shall be understood to include all Liabilities which accrued
on or prior to the date hereof under the Assumed Agreements.

8.3 Indemnification by Buyer. Buyer indemnifies and holds harmless Seller and
their respective Affiliates and their respective directors, officers, employees,
controlling persons, agents and representatives (the “Seller Indemnitees”) from
and against (a) the Buyer Liabilities, including any and all claims by third
parties arising out of the conduct after the Closing of the RP101 Program or use
or ownership of the RP101 Assets after the Closing; and (b) any and all
Liabilities which Seller may incur or suffer which arise out of (i) Buyer’s
breach of any representation, warranty, covenant or agreement made by Buyer in
this Agreement; or (ii) any and all actions, suits, proceedings, demands,
assessments, judgments, reasonable costs and expenses incident to any of the
foregoing. Notwithstanding that a claim with respect to indemnified Liabilities
falls into multiple categories of this Section 8.3, Buyer shall only be required
to indemnify a Seller Indemnitee up to the amount of the Liability incurred or
suffered.

8.4 Indemnification by Seller. Seller jointly and severally indemnify and hold
harmless Buyer, its Affiliates and their respective directors, officers,
employees, controlling persons, agents and representatives (the “Buyer
Indemnitees”) from and against (a) the Seller Liabilities, including any and all
claims by third parties arising out of the conduct, on or prior to the Closing,
of the RP101 Program or use or ownership of any of the RP101 Assets on or prior
to the Closing; and (b) any and all Liabilities which Buyer may incur or suffer
which arise out of (i) Seller’s breach of any representation, warranty, covenant
or agreement made by Seller in

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

this Agreement; or (ii) any and all actions, suits, proceedings, demands,
assessments, judgments, reasonable costs and expenses incident to any of the
foregoing. Notwithstanding that a claim with respect to indemnified Liabilities
falls into multiple categories of this Section 8.4, Seller shall only be
required to indemnify up to the amount of the Liability incurred or suffered.

8.5 Claims. Any Buyer Indemnitee or Seller Indemnitee claiming it may be
entitled to indemnification under this Article 8 (the “Indemnified Party”) shall
give prompt notice to the other Party (the “Indemnifying Party”) of each matter,
action, cause of action, claim, demand, fact or other circumstances upon which a
claim for indemnification (a “Claim”) under this Article 8 may be based. Such
notice shall contain, with respect to each Claim, such facts and information as
are then reasonably available, and the specific basis for indemnification
hereunder. Failure to give prompt notice of a claim hereunder shall not affect
the Indemnifying Party’s obligations under this Section, except to the extent
the Indemnifying Party is prejudiced by such failure.

8.6 Defense of Actions. The Indemnified Party shall permit the Indemnifying
Party, at the Indemnifying Party’s option and expense, to assume the complete
defense of any Claim based on any action, suit, proceeding, claim, demand or
assessment by any third party with full authority to conduct such defense and to
settle or otherwise dispose of the same and the Indemnified Party will fully
cooperate in such defense; provided the Indemnifying Party will not, in defense
of any such action, suit, proceeding, claim, demand or assessment, except with
the consent of the Indemnified Party (which consent will not be unreasonably
withheld), consent to the entry of any judgment or enter into any settlement
which provides for any relief other than the payment by the Indemnifying Party
of monetary damages and which does not include as an unconditional term thereof
the giving by the claimant or plaintiff to the Indemnified Party of a release
from all liability in respect thereof. After notice to the Indemnified Party of
the Indemnifying Party’s election to assume the defense of such action, suit,
proceeding, claim, demand or assessment, the Indemnifying Party shall be liable
to the Indemnified Party for such legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof at the request
of the Indemnifying Party. As to those actions, suits, proceedings, claims,
demands or assessments with respect to which the Indemnifying Party does not
elect to assume control of the defense, the Indemnified Party will afford the

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

Indemnifying Party an opportunity to participate in such defense, at its cost
and expense, and will consult with the Indemnifying Party prior to settling or
otherwise disposing of any of the same. Notwithstanding anything to the contrary
herein, with respect to any Claim asserted by a governmental entity relating to
Taxes, the Indemnifying Party shall be entitled to participate in the defense,
but the Indemnified Party shall control such defense. The Indemnified Party will
not settle any such Claim without the prior consent of the Indemnifying Party,
such consent not to be unreasonably withheld.

8.7 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and shall not preclude any party from asserting any other right, or
seeking any other remedies, against the other party.

8.8 Survival of Representations and Warranties. The representations and
warranties of the parties set forth in this Agreement shall survive the Closing.
All Claims under this Article 8 shall expire on the third anniversary of the
Effective Date. Notwithstanding the foregoing, termination of such Claims and of
the parties’ obligations hereunder shall not terminate or affect obligations in
respect of claims for indemnity or otherwise for which written notice shall have
been given by the Identified Party prior to expiration date.

8.9 Limitations. The indemnification obligations hereunder shall be limited to
the amount of the Purchase Price and the Milestone Payments. In no event shall
either party be entitled to indirect, special, consequential or punitive
damages.

ARTICLE 9

MISCELLANEOUS

9.1 Governing Law. This Agreement shall be deemed to have been made in the State
of California and its form, execution, validity, construction and effect shall
be governed and construed in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of law thereof.

9.2 Jurisdiction. The parties consent to the exclusive jurisdiction of the state
and federal courts within the state of California with respect to any dispute
arising out of this Agreement.

9.3 Headings. All section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

9.4 Entire Agreement. This Agreement and the schedules and exhibits hereto are
intended to define the full extent of the legally enforceable undertakings and
representations of the parties hereto, and no promise or representation, written
or oral, which is not set forth explicitly in such Agreement is intended by
either party to be legally binding. Each of the parties acknowledge that in
deciding to enter into this Agreement and to consummate the transaction
contemplated hereby none of them has relied upon any statements or
representations, written or oral, other than those explicitly set forth herein.

9.5 Amendment. This Agreement may not be amended, supplemented or otherwise
modified except by an instrument in writing signed by the parties hereto that
specifically refers to this Agreement.

9.6 Notices. All notices and other communications required to be given under
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (c) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the following respective addresses
(or to such other address as may be specified by notice from time to time by the
relevant party):

 

If to Resistys:   

2121 Avenue of the Stars

Suite 2550

Los Angeles, California 90067

Attn: Christopher Nowers

with a copy to:   

Michael Hirschberg, Esq.

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

If to AOI:   

2121 Avenue of the Stars

Suite 2550

Los Angeles, California 90067

Attn: Christopher Nowers

with a copy to:   

Michael Hirschberg, Esq.

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

If to Avantogen:   

2121 Avenue of the Stars

Suite 2550

Los Angeles, California 90067

Attn: William Ardrey

If to Buyer:   

901 Mariners Island Blvd.

San Mateo, California 94404

Attn: Friedhelm Blobel, Chief Executive Officer

with a copy to:   

J. Howard Clowes, Esq.

DLA Piper US LLP

153 Townsend Street, Suite 800

San Francisco, CA 94107

9.7 Assignment. This Agreement and the rights and obligations hereunder shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors and permitted assigns. Unless consent in writing is first obtained
from the other parties hereto, this Agreement and the rights granted hereunder
shall not be assignable by any party hereto, and any attempted assignment
without such consent shall be void. Notwithstanding the foregoing, Buyer may
transfer or assign its rights and obligations under this Agreement to (a) an
Affiliate, or (b) a successor to all or substantially all of its business or
assets relating to this Agreement whether by sale, merger, consolidation,
acquisition, transfer, operation of law or otherwise, provided that such
Affiliate or successor agrees to be bound by the terms of this Agreement.

9.8 No Agency. It is understood and agreed that each party shall have the status
of an independent contractor under this Agreement and that nothing in this
Agreement shall be construed as authorization for either party to act as agent
for the other. No party shall incur any liability for any act or failure to act
by employees of another party.

9.9 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either party.

9.10 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original as against any party whose signature appears thereon
but both of which together shall constitute one and the same instrument. A
facsimile transmission of the signed Agreement shall be legal and binding on
both parties.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

9.11 Payment of Expenses. All costs and expenses associated with this Agreement
and the transactions contemplated thereby, including the fees of counsel and
accountants, shall be borne by the party incurring such expenses.

9.12 No Brokers. No broker, finder, agent or similar intermediary has acted for
or on behalf of any party hereto or in connection with this Agreement or the
transactions contemplated hereby and no broker, finder, agent or intermediary is
entitled to any fee from any party hereto in connection with this Agreement or
the transactions contemplated hereby.

[Signature Page Follows]

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their authorized officers, have duly
executed this Agreement as of the Effective Date.

 

RESISTYS:      BUYER: RESISTYS, INC.      SCICLONE PHARMACEUTICALS, INC. By:  

/s/ Chris Nowers

     By:  

/s/ Friedhelm Blobel

Name:   Chris Nowers      Name:   Friedhelm Blobel Title:   President     
Title:   CEO and President AVANTOGEN:      AOI: AVANTOGEN LIMITED      AVANTOGEN
ONCOLOGY, INC. By:  

/s/ William Ardrey

     By:  

/s/ Angela Bronow Davanzo

Name:   William Ardrey      Name:   Angela Bronow Davanzo Title:   Chairman of
the Board      Title:   Chief Financial Officer

[Signature Page to Assignment and Purchase Agreement]

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 2.1(A)

Assumed Agreements

1. License Agreement dated August 30, 2004 among Resistys, Inc., Avantogen
Limited (formerly, Australian Cancer Technology Limited) and RESprotect GmbH.

2. Supply Agreement for Clinical Trial Material dated September 13, 2004 between
Resistys, Inc. and RESprotect GmbH.

3. Agreement for Clinical Trials Management Services (PRA Project ID: [****])
dated August 31, 2006 by and between Avantogen Oncology, Inc. and Pharmaceutical
Research Associates, Inc., as amended by the PRA Assignment.

4. Services Agreement dated October 18, 2004 between Resistys, Inc. and [****],
as amended by COS#1 dated December 6, 2005 and COS#2 dated April 12, 2007.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 2.1(B)

Seller IP Rights

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 2.1(C)

Regulatory Filings

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 2.1(D)

Manufacturing Information

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 2.1(E)

Research and Development Materials

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT 4.1

Form of Escrow Agreement

ESCROW AGREEMENT, dated this 25th day of April, 2007 (this “Agreement”), by and
among SCICLONE PHARMACEUTICALS, INC. (“SciClone”), RESISTYS, INC. (“Resistys”),
AVANTOGEN LIMITED, (“Avantogen”), AVANTOGEN ONCOLOGY, INC. (“AOI”) and KATTEN
MUCHIN ROSENMAN LLP (the “Escrow Agent”).

WHEREAS, Resistys, Avantogen and AOI are selling certain assets to SciClone
pursuant to that certain Assignment and Purchase Agreement of even date herewith
by and among Resistys, Avantogen, AOI and SciClone (the “Purchase Agreement”) in
consideration for which SciClone will pay Resistys, among other things, the cash
amount of $1,516,648.89 (the “Initial Cash Payment”) at the closing of the
transactions contemplated by the Purchase Agreement (the “Closing”).

WHEREAS, the parties have agreed that the Initial Cash Payment will be deposited
in escrow at the Closing for direct payment to certain creditors of Resistys and
AOI; and

WHEREAS, the parties propose to establish an escrow account with the Escrow
Agent pursuant to the terms and conditions of this Agreement.

NOW THEREFORE, it is agreed as follows:

1. Establishment of Escrow. The Escrow Agent hereby agrees to receive and
disburse the Initial Cash Payment in accordance herewith.

2. Deposit of Escrowed Property. Upon the Closing, SciClone shall deliver the
Initial Cash Payment to the Escrow Agent by wire transfer to the Escrow Agent in
immediately available funds. Upon receipt of the Initial Cash Payment from
SciClone, the Escrow Agent shall credit such funds (the “Escrow Funds”) to an
interest-bearing account (the “Escrow Account”) held by the Escrow Agent.

3. List of Creditors. At the Closing, Resistys, AOI and SciClone shall furnish
to the Escrow Agent the list of creditors of Resistys and AOI attached to the
Purchase Agreement, which list shall be attached hereto as Schedule A.

4. Disbursements from the Escrow Account. Promptly after the Closing, but in no
event later than five (5) days after the Closing, the Escrow Agent shall
disburse from the Escrow Account the amounts listed on Schedule A to the
creditors listed on such schedule, other than RESprotect GmbH and Pharmaceutical
Research Associates, Inc., who shall be paid $49,761.48 and $113,589.63,
respectively, by Buyer on behalf of Seller pursuant to Section 4.1 of the
Purchase Agreement. The Escrow Agent shall hold the balance of the Escrow Funds
for a period of thirty (30) days after the Closing (the “Escrow Period”). During
the Escrow Period, upon receipt of joint written instructions from the other
parties to this Agreement, the Escrow Agent shall disburse additional amounts

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

from the Escrow Account to discharge claims of other creditors of Resistys and
AOI or additional claims of the creditors listed on Schedule A. During the
Escrow Period, Escrow Agent shall notify Resistys, AOI, Avantogen and SciClone
if it receives any claims from creditors of Resistys and AOI not listed on
Schedule A or additional claims from the creditors listed on Schedule A. Upon
the expiration of the Escrow Period, the Escrow Agent shall disburse to Resistys
the remaining balance of the Escrow Funds, less any amounts equal to any pending
unresolved creditor claims. The Escrow Agent shall continue to hold the Escrow
Funds with respect to pending unresolved creditor claims in the Escrow Account
after the expiration of the Escrow Period and disburse such funds only upon
receipt of joint written instructions from the other parties to this Agreement.

5. Concerning the Escrow Agent. To induce the Escrow Agent to act hereunder, it
is further agreed by SciClone, Resistys, Avantogen and AOI that:

(a) The Escrow Agent shall not be under any duty to give the Escrow Funds held
by it hereunder any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder except as
may be otherwise directed in this Agreement. Uninvested funds held hereunder
shall not earn or accrue interest.

(b) This Agreement expressly sets forth all the duties of the Escrow Agent with
respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Agreement.

(c) The Escrow Agent shall not be liable for any action taken or omitted by it
in good faith unless a court of competent jurisdiction determines that the
Escrow Agent’s willful misconduct was the primary cause of any loss to the other
parties to this Agreement. The Escrow Agent may consult with counsel of its own
choice and shall have full and complete authorization and protection for any
action taken or omitted by it hereunder in good faith and in accordance with the
opinion of such counsel.

(d) The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it in good faith to be genuine and may assume, if in good
faith, that any person purporting to give notice or receipt or advice or make
any statement or execute and document in connection with the provisions hereof
has been duly authorized to do so.

(e) SciClone, on the one hand, and Resistys, Avantogen and AOI, on the other
hand, jointly agree to indemnify the Escrow Agent for, and to hold it harmless
against, any loss, liability or expense arising out of or in connection with
this Agreement and carrying out its duties hereunder, including the costs and
expenses of defending itself against any claim of liability, except in those
cases where the Escrow Agent has been guilty of gross negligence or willful
misconduct. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, indirect or consequential
loss or damage of any kind

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action. This paragraph (e) and paragraph (c) of this Section 6 shall
survive notwithstanding any termination of this Agreement or the resignation of
the Escrow Agent.

(f) The Escrow Agent does not have any interest in the Escrow Funds deposited
hereunder but is serving as escrow holder only.

(g) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other documents or
instruments held by or delivered to it.

(h) The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

(i) The Escrow Agent (and any successor escrow agent) at any time may be
discharged from its duties and obligations hereunder by the delivery to it of
notice of termination signed jointly by SciClone, Resistys, Avantogen and AOI or
at any time may resign by giving written notice to such effect to SciClone,
Resistys, Avantogen and AOI, and, upon any such termination or resignation, the
Escrow Agent shall deliver the Escrow Funds to any successor escrow agent
designated jointly by SciClone, Resistys, Avantogen and AOI in writing, or to
any court of competent jurisdiction if no such successor escrow agent is
designated, whereupon the Escrow Agent shall be discharged of and from any and
all further obligations arising in connection with this Agreement. The
termination or resignation of the Escrow Agent shall take effect on the earlier
of (i) the appointment of a successor (including a court of competent
jurisdiction) or (ii) the day that is thirty (30) days after the date of
delivery: (A) to the Escrow Agent of the joint notice of termination or (B) to
SciClone, Resistys, Avantogen and AOI of the Escrow Agent’s written notice of
resignation. If at that time the Escrow Agent has not received a designation of
a successor escrow agent, the Escrow Agent’s sole responsibility after that time
shall be to keep the Escrow Funds safe until receipt of a designation of
successor escrow agent or any enforceable order of a court of competent
jurisdiction.

(j) The Escrow Agent shall have no responsibility for the contents of any
writing of any third party contemplated herein as a means to resolve disputes
and may rely without any liability upon the contents thereof.

(k) The Escrow Agent shall not incur any liability for following the
instructions herein contained or expressly provided for or written instructions
given by the parties hereto.

(l) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions, claims or demands from any party
hereto which, in its opinion, conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other parties hereto or by a final
order or judgment of a court of competent

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

jurisdiction. Additionally, in the event of any disagreement between the parties
hereto resulting in adverse claims or demands being made in connection with the
Escrow Funds, the Escrow Agent shall be entitled to retain the Escrow Funds
until the Escrow Agent shall have received a final and non-appealable order of a
court of competent jurisdiction directing delivery of the Escrow Funds. Any
court order referred to in the preceding sentence shall have been accompanied by
a legal opinion of counsel for the presenting party satisfactory to the Escrow
Agent to the effect that said court order is final and non-appealable. The
Escrow Agent shall act on such court order and legal opinion without further
question.

(m) SciClone, on the one hand, and Resistys, Avantogen and AOI, on the other
hand, jointly agree to pay or reimburse the Escrow Agent upon request for all
reasonable expenses, disbursements and advances, including reasonable attorney’s
fees, incurred or made by it in connection with the performance of this
Agreement.

(n) The parties hereto irrevocably (i) submit to the jurisdiction of any New
York State or federal court sitting in New York City in any action or proceeding
arising out of or relating to this Agreement, (ii) agree that all claims with
respect to such action or proceeding shall be heard and determined in such New
York State or federal court and (iii) waive, to the fullest extent possible, the
defense of an inconvenient forum. The parties hereby consent to and grant any
such court jurisdiction over the persons of such parties and over the subject
matter of any such dispute and agree that delivery or mailing of process or
other papers in connection with any such action or proceeding in the manner
provided hereinabove, or in such other manner as may be permitted by law, shall
be valid and sufficient service hereof.

(o) The duties and responsibilities of the Escrow Agent hereunder shall be
determined solely by the express provisions of this Agreement, and no other or
further duties or responsibilities shall be implied. The Escrow Agent shall not
have any liability under, nor duty to inquire into, the terms and provisions of
any agreement or instructions, other than as outlined in this Agreement.

(p) The parties acknowledge that the Escrow Agent is acting as counsel to
Resistys, Avantogen and AOI in connection with the Purchase Agreement and the
transactions contemplated thereby and shall have the right to continue to act in
such capacity notwithstanding its appointment as Escrow Agent hereunder.

6. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be (i) delivered by hand, (ii) sent by
mail with proper postage prepaid, (iii) sent by reputable overnight express
courier, (iv) telecopied or (v) sent by email and addressed as follows:

If to SciClone:

901 Mariners Island Blvd.

San Mateo, California 94404

Attention: Richard Waldron, Chief Financial Officer

Fax No.: (650) 358-3469

Email: rwaldron@SCICLONE.com

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

If to Resistys, Avantogen and AOI:

2121 Avenue of the Stars, Suite 2550

Los Angeles, California 90067

Attention: William Ardrey

Fax No.:

Email: qmgardrey@aol.com

If to the Escrow Agent:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Attention: Michael Hirschberg, Esq.

Fax No.: (212) 894-5646

Email: michael.hirschberg@kattenlaw.com

or to such other address as the person to whom notice is to be given may have
previously furnished to the other in the above-referenced manner. All such
notices and communications, if mailed, shall be effective when deposited in the
mails, except that notices and communications to the Escrow Agent and notices of
changes of address shall not be effective until received. In the event that the
Escrow Agent, in its sole discretion, shall determine that an emergency exists,
the Escrow Agent may use such other means of communications as the Escrow Agent
deems advisable.

7. Miscellaneous.

(a) This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and assigns, heirs,
administrators and representatives and shall not be enforceable by or inure to
the benefit of any other third party except as provided in paragraph (i) of
Section 5 with respect to the termination of, or resignation by, the Escrow
Agent. No party may assign any of its rights or obligations under this Agreement
without the written consent of the other party.

(b) This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York (without reference to its rules as to
conflicts of law).

(c) This Agreement may only be modified by a writing signed by all of the
parties hereto. No waiver hereunder shall be effective unless in a writing
signed by the party to be charged.

(d) This Agreement shall terminate upon the disbursement pursuant to Section 4
of all amounts held in the Escrow Account.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

(e) The section headings herein are for convenience only and shall not affect
the construction thereof. Unless otherwise indicated, references to Sections are
to Sections contained herein.

(f) This Agreement may be executed in one or more counterparts but all such
separate counterparts shall constitute but one and the same instrument; provided
that, although executed in counterparts, the executed signature pages of each
such counterpart may be affixed to a single copy of this Agreement which shall
constitute an original.

(g) For purposes of this Agreement, “business day” shall be defined as any day
which is not a Saturday, a Sunday or a day on which banks or trust companies in
the City and State of New York are authorized or obligated by law, regulation or
executive order to remain closed.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

SCICLONE PHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 

RESISTYS, INC. By:  

 

Name:  

 

Title:  

 

AVANTOGEN LIMITED By:  

 

Name:  

 

Title:  

 

AVANTOGEN ONCOLOGY, INC. By:  

 

Name:  

 

Title:  

 

KATTEN MUCHIN ROSENMAN LLP By:  

/s/ Michael Hirschberg

Name:   Michael Hirschberg Title:   Partner

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

EXHIBIT 4.5

Form of Security Agreement

THIS SECURITY AGREEMENT (the “Agreement”) is entered into as of April 25, 2007
(the “Effective Date”) by and between SciClone Pharmaceuticals, Inc., a Delaware
corporation having a principal place of business at 901 Mariners Island
Boulevard, Suite 205, San Mateo, California 94404 (“Buyer”), and Resistys, Inc.,
a Delaware corporation having a principal place of business at having its
principal place of business at 2121 Avenue of the Stars, Suite 2550, Los
Angeles, California 90067 (“Seller”).

RECITALS

WHEREAS, Buyer and Seller are parties to that certain Assignment and Purchase
Agreement of even date herewith (the “Assignment Agreement”) by and among Buyer,
Seller, Avantogen Limited (formerly, Australian Cancer Technology Limited), an
Australian corporation (“Avantogen”), and Avantogen Oncology, Inc., a Nevada
corporation (“AOI”), pursuant to which Buyer will purchase from Seller,
Avantogen and AOI the RP101 Assets (as that term is defined in the Assignment
Agreement).

WHEREAS, pursuant to Section 4.5 of the Assignment Agreement, Buyer has agreed
to secure its obligation to make certain payments to Seller by granting a
security interest in the RP101 Assets to Seller, on the terms and conditions of
this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the agreements of
the parties hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Buyer and Seller
hereby agree as follows:

1. Defined Terms. The following capitalized terms shall have the meanings
ascribed to them below:

a. “Chattel Paper” shall have the meaning ascribed thereto in the Code.

b. “Code” shall mean the Uniform Commercial Code as from time to time in effect
in the State of Delaware.

c. “Collateral” shall have the meaning set forth in section 2 hereof.

d. “Contract” shall have the meaning ascribed thereto in the Code.

e. “Event of Default” shall mean the failure by Buyer to make (a) a Milestone
Payment within thirty (30) days of such payment becoming due and payable as
required by Section 4.4(b) of the Assignment Agreement, or (b) a Net Sales
Payment within sixty (60) days of after the close of the applicable quarter as
required by Section 4.4(c) of the Assignment Agreement.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

f. “Instrument” shall have the meaning ascribed thereto in the Code.

g. “Obligations” shall mean the Buyer’s obligations to make (a) the Milestone
Payments pursuant to Sections 4.2 and 4.4 of the Assignment Agreement, and
(b) the Net Sales Payments pursuant to Sections 4.3 and 4.4 of the Assignment
Agreement, subject to Section 4 below.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Assignment Agreement.

2. Grant of Security Interest. To secure Buyer’s prompt, punctual, and faithful
performance in making Milestone Payments and Net Sales Payments pursuant to the
Assignment Agreement, Buyer hereby grants to Seller a security interest in the
RP101 Assets as received from Seller on the Effective Date, which shall include,
for the avoidance of doubt, that certain License Agreement dated August 30, 2004
among Seller, Avantogen Limited and RESprotect GmbH, as such agreement may be
amended from time to time on and after the Effective Date (the “Collateral”),
which Collateral shall not be deemed to include any other property, assets or
rights of Buyer or any third parties; provided, however, that the grant of the
foregoing security interest shall not extend to, and the term “Collateral” shall
not include, any Contract, Instrument or Chattel Paper in which Buyer has any
right, title or interest if and to the extent such Contract, Instrument or
Chattel Paper includes a provision containing a restriction on assignment such
that the creation of a security interest in the right, title or interest of
Buyer therein would be prohibited and would, in and of itself, cause or result
in a default thereunder enabling another person party to such Contract,
Instrument or Chattel Paper to enforce any remedy with respect thereto; provided
further that the foregoing exclusion shall not apply if (a) such prohibition has
been waived or such other person has otherwise consented to the creation
hereunder of a security interest in such Contract, Instrument or Chattel Paper
or (b) such prohibition would be rendered ineffective pursuant to Sections
9-407(a) or 9-408(a) of the UCC, as applicable and as then in effect in any
relevant jurisdiction, or any other applicable law (including the Bankruptcy
Code) or principles of equity; provided further that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and Buyer shall be deemed to have granted a security interest in,
all its rights, title and interests in and to such Contract, Instrument or
Chattel Paper as if such provision had never been in effect; and provided
further that the foregoing exclusion shall in no way be construed so as to
limit, impair or otherwise affect Seller’s security interest in and to all
rights, title and interests of the Collateral in or to any payment obligations
or other rights to receive monies due or to become due under any such Contract,
Instrument or Chattel Paper and in any such monies and other proceeds of such
Contract, Instrument or Chattel Paper.

3. Remedies. If an Event of Default shall occur and be continuing, Seller may
exercise, in addition to all other rights and remedies granted to it this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, Seller, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon Buyer or any other person (all and each of which demands, defenses,
advertisements and notices are hereby

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

waived), may in such circumstances forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Seller or elsewhere upon such terms and conditions as they may deem advisable
and at such prices as they may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. Seller shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in Buyer, which right or
equity is hereby waived or released. Buyer further agrees, at Seller’s request,
to assemble the Collateral and make it available to Seller at places that Seller
shall reasonably select, whether at Buyer’s premises or elsewhere. Seller shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Seller
hereunder, including, without limitation, reasonable attorney’s fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as Seller may elect, and only after such application and after the payment
by Seller of any other amount required by any provision of law, need Seller
account for the surplus, if any, to Buyer. To the extent permitted by applicable
law, Buyer waives all claims, damages and demands it may acquire against Seller
arising out of the exercise by Seller of any of their rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition. Buyer shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the Obligations and the reasonable fees and
disbursements of any attorneys employed by Seller to collect such deficiency.

4. Term of Agreement. This Agreement and the security interest in the Collateral
granted by Buyer to Seller hereunder shall terminate upon the expiration of the
Additional Payment Term as provided in Section 4.4(i) of the Assignment
Agreement, provided that if Buyer earlier exercises its Buyout Right with
respect to the Net Sales Payments pursuant to Section 7.8 of the Assignment
Agreement, the Net Sales Payments shall no longer be included as an Obligation
hereunder. Promptly following any such termination, the Seller on their behalf
will join in executing any termination statements and other filings with respect
to any financing statement executed and filed pursuant to this Agreement or
required for evidencing termination of this Agreement or Seller’s security
interest in the Collateral and file any such termination statements or other
filings with the appropriate agencies.

5. Notices. All notices, requests, demands and other communications provided for
hereunder shall be as provided under Section 9.6 of the Assignment Agreement.

6. Governing Law. This Agreement shall be deemed to have been made in the State
of California and its form, execution, validity, construction and effect shall
be governed and construed in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of law thereof.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

7. Jurisdiction. The parties consent to the exclusive jurisdiction of the state
and federal courts within the state of California with respect to any dispute
arising out of this Agreement.

8. Headings. All section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

9. Entire Agreement. This Agreement and the Assignment Agreement are intended to
define the full extent of the legally enforceable undertakings and
representations of the parties hereto, and no promise or representation, written
or oral, which is not set forth explicitly in such agreements is intended by
either party to be legally binding. Each of the parties acknowledge that in
deciding to enter into this Agreement and to consummate the transaction
contemplated hereby none of them has relied upon any statements or
representations, written or oral, other than those explicitly set forth herein.

10. Amendment. This Agreement may not be amended, supplemented or otherwise
modified except by an instrument in writing signed by the parties hereto that
specifically refers to this Agreement.

11. Assignment. This Agreement and the rights and obligations hereunder shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors and permitted assigns. Unless consent in writing is first obtained
from the other parties hereto, this Agreement and the rights granted hereunder
shall not be assignable by any party hereto, and any attempted assignment
without such consent shall be void. Notwithstanding the foregoing, Buyer may
transfer or assign its rights and obligations under this Agreement to (a) an
Affiliate, or (b) a successor to all or substantially all of its business or
assets relating to this Agreement whether by sale, merger, consolidation,
acquisition, transfer, operation of law or otherwise, provided that such
Affiliate or successor agrees to be bound by the terms of this Agreement.

12. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original as against any party whose signature appears thereon
but both of which together shall constitute one and the same instrument. A
facsimile transmission of the signed Agreement shall be legal and binding on
both parties.

[Remainder of Page Intentionally Left Blank]

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their authorized officers, have duly
executed this Agreement as of the date first written above.

 

SELLER:     BUYER: RESISTYS, INC.     SCICLONE PHARMACEUTICALS, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 5

Disclosure Schedules

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.

 

CONFIDENTIAL TREATMENT



--------------------------------------------------------------------------------

SCHEDULE 5.3

Creditors

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 5.5

Consents and Approvals

1. Consent of RESprotect GmbH to the assignment to SciClone of that certain
(a) License Agreement dated August 30, 2004 among Resistys, Inc., Avantogen
Limited (formerly, Australian Cancer Technology Limited) and RESprotect GmbH,
and (b) Supply Agreement for Clinical Trial Material dated September 13, 2004
between Resistys, Inc. and RESprotect GmbH.

2. Consent of Pharmaceutical Research Associates, Inc. to the assignment to
SciClone of that certain Agreement for Clinical Trials Management Services (PRA
Project ID: [****]) dated August 31, 2006 by and between Avantogen Oncology,
Inc. and Pharmaceutical Research Associates, Inc.

3. [****]

4. Notice to FDA regarding transfer of RP101 IND sponsorship to SciClone.

5. Approvals of the Boards of Directors of Seller and the Shareholders of
Resistys, Inc. and Avantogen Oncology, Inc.

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 5.6

Title Exceptions

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 5.7(a)

Seller IP Rights Exceptions

[****]

 

--------------------------------------------------------------------------------

**** Certain information on this page has been omitted and filed separately with
the commission. Confidential treatment has been requested with respect to the
omitted portions.